DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,134,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than those in the issued patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karnin et al., U.S. 2010/0076855, in view of Lutnick et al., U.S. 2008/0215382.
1. A method, comprising:
receiving, by a platform device and from an image capture device, a first image and first location data, (see Karnin, ¶ 41), the first image being associated with one or more first items included in an 
receiving, by the platform device and from the image capture device, a second image and second location data, (see Karnin, ¶ 44)(disclosing deferred item recognition in a second location), the second image being associated with one or more second items included in the order, (see Karnin, ¶ 45), and the second location data corresponding to a location of the one or more second items included in the order, (see Karnin, ¶ 46);
generating, by the platform device and based on the first image, the second image, the first location data, and the second location data, product information, (see Karnin, ¶ 46); and
sending, by the platform device and to a transaction terminal, the product information, (see Karnin, ¶ 48)(disclosing invoice processing and payment for all purchased items).
Karnin fails to disclose first and second customers.  However Lutnick discloses multiple orders and customers, and assigning locations such as seats or tables, (see Lutnick,¶ 42, 86, 108, 109, 112, and 113).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Karnin and Lutnick.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

2. The method of claim 1, further comprising:

passing the metadata through an imaging model; and where generating the product information comprises: generating the product information based on passing the metadata through the imaging model, (see Karnin, ¶ 26)(disclosing printing an invoice based upon digital image data).

3.    The method of claim 1, further comprising:
training an imaging model to match incoming image data to product identifiers; and where generating the product information comprises: generating the product information based on training the imaging model, (see Karnin, ¶ 47, 60, fig. 4 #88)(disclosing automated recognition analysis to identify previously unidentified items using barcodes, weight, previous purchases, etc.).

4.    The method of claim 3, where a data structure containing the product identifiers is accessed by the imaging model to match the incoming image data, (see Karnin, ¶ 47)(disclosing that captured images are analyzed and correlated with other measurements).

5.    The method of claim 3, where training the imaging model comprises: training the imaging model using object descriptors, (see Karnin, ¶ 47)(disclosing that captured images are analyzed and correlated with other measurements).

6.    The method of claim 1, where the product information is mapped with receipt information, (see Karnin, ¶ 46)(disclosing deferred invoicing and billing).



12. (Currently Amended) The device of claim 8, where the first location data includes location information of the first person customer corresponds to a seat or a table setting of the first customer; and where the location of the second customer corresponds to a seat or a table setting of the second customer, (see Lutnick,¶ 42, 86, 108, 109, 112, and 113).

As per claims 8-11, 13-20, these claims contain the same or similar features as claims 1-7 and 12 rejected above, and are therefore rejected on the same basis as those claims rejected above.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. The amended features do not change the scope of the invention enough to obviate the Double Patenting rejection. A new ground of rejection has been applied to the amended claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285.  The examiner can normally be reached on weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL S GLASS/               Primary Examiner, Art Unit 3627